Appellant reviews the testimony and presents as supporting that part of his motion for rehearing based on his claim that the testimony is not sufficient to support the judgment. We have again carefully examined the record. Appellant was tried on August 4, 1922. The charge against him was possessing spirituous liquors capable of producing intoxication on or about July 26th of said year. Corley swore that he was arrested on a certain Wednesday and that from the Sunday night preceding he had sold choc beer and whisky at a point a mile and a half or two miles from Cross Plains; that three or four days before his arrest he picked up appellant at a drink stand a mile and a half or two miles east of Cross Plains and the two went to Pioneer and back. During the trip appellant asked him if he had ever run a drink joint. When they got back they found a man named Wynn at a car near the drink stand. Appellant went over and talked to Wynn. Wynn called witness. The conversation had between them is not in evidence. Witness then proceeded to sell whisky and choc beer of which he found a quantity on hand at a place near said drink stand. On the Monday following appellant *Page 65 
and Wynn were together at said place. Witness laid down the money he had taken in on a counter. On Tuesday night appellant was there and witness again turned over the money taken in, but says he does not remember to whom he gave same. Another witness swore that twenty or thirty days prior to this trial he built the little house which apparently is the one Corley refers to as the drink stand, for appellant. Appellant paid him for it. Another witness swore that a day or two before the arrest of Corley appellant told witness that he had a stand out east of Cross Plains, that the whisky was his but that he and Corley were partners in the choc. Other witnesses state that Corley sold whisky and beer at said place prior to his arrest. We have stated these facts to demonstrate the sufficiency of the testimony to show that appellant had in his possession the spirituous liquors found by the officers in the possession of Corley at the time of his arrest on the Wednesday referred to. Corley's testimony indicates that the stuff he took charge of was about one hundred and fifty feet from the little house or stand; that he did not take charge of what was inside. Appellant again insists that it was error to overrule his application for continuance to secure the testimony of one Blackburn. There was no effort made by appellant to show what had become of the subpœna issued by him for Blackburn, and numerous authorities might be cited holding that one asking for a continuance must show himself entitled to it by exact and definite averments. Nothing in the statement of facts in anywise refers to or mentions Blackburn. Corley, whose testimony was evidently given with reluctance, does not claim that while he was at the place selling the choc beer and whisky that he saw any man named Blackburn, or that any such person was ever present or attempted to exercise any control over the whisky and choc beer, or claimed any of the proceeds resulting from the sale thereof. In this condition of the record we do not think the learned trial judge erred in refusing the continuance.
Being unable to agree with appellant's contentions, the motion for rehearing will be overruled.
Overruled.